Citation Nr: 9927780	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from March 1952 to 
December 1954 and February 1955 to February 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 1999, the veteran had a hearing at the Central Office 
in Washington, D.C., before the below signing Board member.  
At that hearing the veteran submitted additional evidence in 
support of his claim, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (1998).  Therefore, the Board 
will proceed in the adjudication of this matter.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.  

2.  An acquired psychiatric disability other than PTSD is was 
not demonstrated during service or within one year of 
separation therefrom.  

3.  The veteran experienced stressors while serving in Korea 
that resulted in the development of PTSD.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD is not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record indicates that many of the veteran's service 
medical records are unavailable and are presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) ((citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

II.

The record shows that the veteran served in the Republic of 
Korea from March 1952 to December 1954 and from February 1955 
to February 1958.  He was assigned to the 829th Engineer 
Aviation Battalion (the 829th).  There is no record of the 
veteran having received any awards or decorations 
specifically related to combat.  

The veteran contends that while in service he was treated for 
anxiety.  Service medical evidence of record consists of 
morning reports dated in November 1953 that indicate that the 
veteran was treated at that time.  These records do not 
reflect a diagnosis or purpose for such care.  

Post service medical evidence includes VA medical records.  
The report of a VA compensation and pension examination dated 
in November 1989 provides that the veteran was mildly 
nervous, tense, and anxious.  At the conclusion of a mental 
status examination, a diagnosis of generalized anxiety 
disorder was entered.  When examined by VA in May 1996, the 
veteran related that he was awarded combat pay while in 
service, but that he was not involved in combat.  The veteran 
complained of being affected by memories of hunger and crying 
children in Korea.  The diagnosis was major depression 
secondary to generalized medical condition and multi-infarct 
dementia, mild.  

In October 1997, the Director of the Center for Research of 
Unit Records for the U.S. Army & Joint Services Environmental 
Support Group (USASCRUR) provided the unit history of the 
839th.  The histories document the unit's locations, 
missions, operations, and significant activities from July to 
December 1952.  These documents reflect that the primary 
mission of the 839th was the construction of the K-55 runway 
and that the battalion operated a crusher near Osan.  In 
November and December 1952, there was a report of an aircraft 
and ground-related incident.  A soldier who as passenger in 
an evacuation airplane was killed in an aircraft ground 
accident at K-13 air base.  There was no report of the 839th 
being involved in airfights or being bombarded with artillery 
shells.  

VA outpatient treatment records dated from 1997 to 1998 
reflect treatment for problems associated with the veteran's 
service experience.  In October 1997, the veteran related 
that he experienced stressful and traumatic events in Korea 
that consisted of maltreatment and deaths of civilians during 
the war.  The diagnoses included PTSD and major depression.  
A clinician opined that the veteran's PTSD was related to his 
service experiences.  At a VA examination dated in April 
1998, the veteran reiterated his service experiences, 
primarily his exposure to distraught Korean children.  
Diagnoses of PTSD and major depression were entered.  The 
examiner opined that the veteran met the full criteria for 
PTSD despite the fact that he did not have typical gory 
experiences during the war that precipitated the disability.  
The examiner added that the veteran saw other people 
neglected and starved and abused to the point of lethality.  
Such events were considered sufficient to satisfy the 
criteria for stressor inducing PTSD.  

The evidence includes statements of former servicemen who 
served with the veteran.  These witnesses indicate that they 
witnessed the devastating effects of the Korean War including 
the starvation, abuse, and neglect of the Korean civilians.  

The veteran has also provided articles that disclose the 
effect that the Korean War had on the civilian population.  
These documents indicate that many of the civilian Koreans 
experienced mass destruction, pain, suffering, homelessness, 
and starvation.  

In a statement dated in June 1999, a VA director of 
psychiatric ambulatory care clinic and PTSD clinical 
treatment team indicated that he was familiar with the 
veteran's case and the veteran's service experiences 
including the suffering of the Korean people.  The clinician 
opined that the veteran met the criteria for PTSD.  

The veteran has submitted numerous statements and testimony 
regarding his service stressors.  The veteran maintains that 
while serving in Korea he was exposed to artillery fire and 
that he was responsible for placing dead bodies in bodybags.  
The veteran asserts that the prevailing stressor is having 
witnessed the Korean civilians, particularly the orphans 
suffer.  He testified that many of the children were 
neglected and close to starvation.  The veteran further 
stated that he felt badly about not having been able to help 
all of them.  

III.

At this juncture, it is appropriate to address the merits of 
the veteran's claim for an acquired psychiatric disability 
other than PTSD.  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  If the disability is a psychosis, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  The Board notes that major 
depression, a psychosis was diagnosed in 1996.  However, the 
evidence does not establish that an acquired psychiatric 
disability was related to service or that the veteran 
developed the disability within one of separation from 
service.  Therefore, the veteran's claim fails.  38 U.S.C.A. 
§ 5107; Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The Board notes the veteran's claim that he was treated for 
anxiety during service.  Post service medical evidence 
establishes that the veteran was diagnosed as having 
generalized anxiety in November 1989.  However, there is no 
medical evidence linking such as disorder to service.  
Therefore, the claim is not well grounded.  Id.  

In addition, the Board has considered this claim on a combat 
related basis.  The United States Court of Appeals for 
Veterans Claims has held that in cases of combat related 
service connection, the veteran is still required to submit 
medical evidence that establishes that his current disability 
is related to a claimed service injury to establish a well 
grounded claim although the veteran has submitted evidence 
that shows that he incurred an injury in service.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Wade v. West 11 Vet. 
App. 302 (1998).  Having determined that the veteran has not 
submitted evidence of a medical opinion relating his 
psychiatric disability to service, the veteran's claim still 
fails.  

IV.

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded with in the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied, with 
respect to such claim, that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required by statute.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the claim for service connection for PTSD, 
the Board finds that the evidence supports the veteran's 
claim.  In that connection, it is conceded that the veteran 
has been diagnosed as having PTSD, and his claimed stressors 
have been associated with the disability.  Thus, the veteran 
meets the first and third prongs of the criteria for service 
connection for PTSD.  However, the veteran's claim was denied 
based on the issue of whether the veteran's stressors have 
been adequately verified.  

While the veteran's statements alone are not sufficient to 
verify a noncombat stressor, credible supporting evidence 
need not be service department evidence.  See, Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283, 288-291 (1994).  The veteran testified that his 
primary stressors consisted of witnessing Korean civilians, 
specifically, orphans suffer as a result of the war.  He 
attested to feeling guilty for not having assisted many of 
them.  The Board finds that the veteran's testimony is 
credible.  In addition, the articles disclosing the 
devastating effects of the war on the Korean civilians and 
the comrade's statements which describe the magnitude of 
suffering endured by the Korean people tend to corroborate 
the veteran's account of his experiences.  The Board notes, 
however, that such stressors have not been verified by 
USASCRUR.  However, the credible alternative sources 
discussed above ( i.e., the testimony of family members, the 
statements of service comrades, and the articles discussing 
the effect of the Korean War on the civilian population) when 
considered with all of the evidence in this claim is in the 
Board's opinion sufficient to verify the stressors claimed by 
the veteran.  According the veteran the benefit of doubt, the 
Board finds that service connection for PTSD is warranted in 
this matter. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).  



ORDER

Service connection psychiatric disability other than PTSD is 
denied.  

Service connection for psychiatric disability including PTSD 
is granted.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

